773 N.W.2d 911 (2009)
In re Brandon Gavin HANDORF, Minor.
Joseph Eby and Margo Eby, Petitioners-Appellants,
v.
Monica Grace Labo and Eric James Labo, Respondents-Appellees.
Docket No. 139742. COA No. 290101.
Supreme Court of Michigan.
October 30, 2009.


*912 Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the August 18, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.